DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending applications 16/605,927 and 16/605,985 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Woodworth on 10/19/2021.
The application has been amended as follows: 
Claim 1 (currently amended): A system, comprising: 
an input channel having a first end and a second end to receive particles through the first end; 

 at least two output channels, each output channel in fluid communication with the separation chamber to receive separated particles, each output channel corresponding to one of the at least two paths; and 
an integrated pump configured to facilitate flow through the separation chamber, the integrated pump being disposed entirely within an inside of at least one of the input channel or one of the at least two output channels.
Claim 8 (currently amended): The system of claim 1, wherein at least one output channel of the at least two output channels includes an integrated pump disposed entirely within an inside of at least one of the output channels 
Regarding Claim 13 (currently amended): A system, comprising: 
a sample reservoir; 
an array of separation arrangements, each separation arrangement in the array including: a separation chamber in fluid communication with the sample reservoir, the separation chamber having a passive separation structure, the passive separation structure including an array of columns spaced apart to facilitate separation of particles in a flow into at least two paths based on a size of the particles; 
at least two output channels, each output channel in fluid communication with the separation chamber to receive separated particles, each output channel corresponding to one of the at least two paths; and 
configured  to facilitate flow through the separation chamber, the integrated pump being disposed entirely within an inside of at least one of the at least two output channels.
	Claim 15 (currently amended): A system, comprising: 
	a sample reservoir; 
	a first separation chamber in fluid communication with the sample reservoir, the first separation chamber having a first passive separation structure, the first passive separation structure including an array of columns spaced apart to facilitate separation of particles in a flow into at least two paths based on a size of the particles; 
	at least two output channels, each output channel in fluid communication with the first separation chamber and corresponding to one of the at least two paths; 
	a second separation chamber in fluid communication with at least one of the at least two output channels, the second separation chamber having a second passive separation structure to facilitate separation of particles into at least two sub-paths based on a size of the particles; least two sub-output channels, each sub-output channel in fluid communication with the second separation chamber and corresponding to one of the at least two sub-paths; and
	 an integrated pump configured to facilitate flow from the sample reservoir through the first separation chamber and the second separation chamber, the integrated pump beingdisposed entirely within an inside of within at least one of the at least two output channels or at least one of the at least two sub-output channels.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, over Gifford et al (US PGPub 2018/0080060) teaches a system (referred to as chip 100, illustrated in Figure 1), comprising: 
an input channel (referred to as inlet 105A) having a first end and a second end to flow nucleic segments therethrough (see [0032]); 
a sample reservoir (referred to as injection port 605) (see Figure 6 and [0046]);
a separation chamber (referred to as nanoDLD array 120) in fluid communication with the second end of the input channel, the separation chamber having a passive separation structure (which includes pillars 125), the passive separation structure including an array of columns spaced apart to facilitate separation of the different categories of beads and attached corresponding nucleic acid segment into at least two flow paths based on a size of the category of the beads (see [0032], [0035] and [0036]) ; 
at least two output channels (outlet 140 and 145), each output channel coupled to the chamber to receive separated categories of beads and attached nucleic acid segments (see Figure 1 and [0034]); and 
a pump (referred to as fluid driver 625, which may be a pump) to facilitate flow through the separation chamber (see [0044] and Figure 10A).
However, Gifford et al neither teaches nor fairly suggests a system which includes an integrated pump configured to facilitate flow through the separation chamber, the integrated pump being disposed entirely within an inside of at least one of the input channel or one of the at least two output channels (as claimed in claims 1 and . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109. The examiner can normally be reached 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797